DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 21, 2020, July 8, 2021, October 4, 2021 and January 11, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a model data generator” that “generates model data for a shaping device to shape an insole for a subject, based on foot information generated based on image data of the subject and including outer shape data of a foot of the subject and data on bones of the foot of the subject” in claim 1, “a foot information generator” that “generates, based on image data of a subject, foot information including outer shape data of a foot of the subject and data on bones of the foot of the subject” in claim 2, “a model data generator” that “generates, based on the foot information, model data for a shaping device to shape an insole for the subject” in claim 2, “a foot information generator” that “generates the foot information, wherein the foot information generator references a database in which types of bones, shapes of the bones and position information of the bones are associated with each other and stored, and generates, from the image data of the subject, data related to the bones of the foot of the subject and including information on the types of the bones, the shapes of the bones and the positions of the bones” in claim 5, “an output unit” that “outputs the model data generated by the model data generator to the shaping device” in claim 6, “a display device” that “displays the model data generated by the model data generator together with the foot information” in claim 7, “a receiver” that “receives an operation of correcting the model data from a user who references the model data and the foot information displayed by the display device” in claim 7, “the model data generator” “corrects the model data based on the operation received by the receiver” in claim 7, “the model data generator” “generates the model data based on shoe shape information as well as the foot information” in claim 9, “a medical image diagnostic device and the information processing device according to claim 1” in claim 12, “the medical image diagnostic device” “obtains at least one type of data selected from the group consisting of the outer shape data of a foot of the subject and the data on bones of the foot of the subject” in claim 12, “the information processing device according to claim 1” in claim 15, “the shaping device” “shapes the insole based on the model data” in claim 15, “a controller” for “controlling the nozzle, the mechanism, and/or the shaping stage” in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Van Heijkamp et al. (U.S. Patent Application Publication No. US 2016/193469 A1) (hereafter referred to as “Van Heijkamp”).  
	
The examiner would like to point out that the various “units” identified in section 6 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 2.
FIG. 2 is a schematic diagram showing the hardware configuration of the information processing device 20. The above-mentioned configuration of the information processing device 20 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 2 and a program. As shown in FIG. 2, the information processing device 20 includes a CPU 21, a memory 22, a random access memory 23, and an input/output IF 27 as a hardware configuration. These are connected to each other by a bus. The CPU (Central Processing Unit) 21 controls another configuration in accordance with a program stored in the memory 22, performs data processing in accordance with the program, and stores the processing result in the memory 22. The CPU 21 can be a microprocessor. The memory 22 stores a program executed by the CPU 21 and data. The memory 22 is a ROM (Read Only Memory).   
With regard to claim 1, Van Heijkamp describes a model data generator that generates model data for a shaping device to shape an insole for a subject (refer for example to page 3, lines 25-32 , page 11, lines 19-22 and page 25, lines 1-11), based on foot information generated based on image data of the subject and including outer shape data of a foot of the subject and data on bones of the foot of the subject (refer for example to page 4, lines 8-14, page 11, lines 19-22 and page 25, lines 1-11).
As to claim 2, Van Heijkamp describes a foot information generator that generates, based on image data of a subject, foot information including outer shape data of a foot of the subject and data on bones of the foot of the subject (refer for example to page 4, lines 8-14 page 11, lines 19-22 and page 25, lines 1-11); and a model data generator that generates, based on the foot information, model data for a shaping device to shape an insole for the subject (refer for example to page 3, lines 25-32, page 11, lines 19-22 and page 25, lines 1-11).
In regard to claim 3, Van Heijkamp describes wherein the model data includes outer shape data of the insole and hardness data of the insole with which position data is associated (refer to page 18, lines 2-6, page 11, lines 19-22 and page 25, lines 1-11).
With regard to claim 4, Van Heijkamp describes wherein the data on the bones of the foot includes position information of at least one type of bone selected from the group consisting of metatarsals and a calcaneus (see Figure 4 and refer for example to lines 19-22 and page 25, lines 1-11).
As to claim 5, Van Heijkamp describes further comprising a foot information generator that generates the foot information, wherein the foot information generator references a database in which types of bones, shapes of the bones and position information of the bones are associated with each other and stored, and generates, from the image data of the subject, data related to the bones of the foot of the subject and including information on the types of the bones, the shapes of the bones and the positions of the bones (refer to page 11, lines 19-22 and to page 14, lines 13-20).
In regard to claim 6, Van Heijkamp describes further comprising an output unit that outputs the model data generated by the model data generator to the shaping device (refer to page 2, lines 9-16 and page 8, line 22 through page 9, line 4).
With regard to claim 7, Van Heijkamp describes further comprising a display device that displays the model data generated by the model data generator together with the foot information (refer for example to page 2, lines 9-16 and page 8, line 32 through page 9, line 4); and a receiver that receives an operation of correcting the model data from a user who references the model data and the foot information displayed by the display device, wherein the model data generator corrects the model data based on the operation received by the receiver (refer for example to page 3, lines 17-19, page 7, lines 8-10, and to page 14, lines 13-18)
As to claim 8, Van Heijkamp describes wherein the image data is three-dimensional X-ray CT image data that is obtained by imaging that includes the foot of the subject (refer for example to page 7, line 12 through page 8, line 7).
In regard to claim 9, Van Heijkamp describes wherein the model data generator generates the model data based on shoe shape information as well as the foot information (refer for example to page 3, lines 25-32, page 11, lines 19-22 and page 25, lines 1-11).
With regard to claim 10, Van Heijkamp describes wherein the image data of the subject is data obtained by imaging in a state in which the subject wears a shoe (see Figure 5a-d and refer for example to page 24, lines 3-11 and lines 21-26).
As to claim 11, Van Heijkamp describes generating, based on image data of a subject, foot information including outer shape data of a foot of the subject and data on bones of the foot of the subject (refer for example to page 4, lines 8-14); generating, based on the foot information, model data for a shape device to shape an insole for the subject (refer for example to page 3, lines 25-32, page 11, lines 19-22 and page 25, lines 1-11); and shaping the insole based on the model data (refer for example to page 3, lines 25-32, page 11, lines 19-22 and page 25, lines 1-11).
In regard to claim 12, Van Heijkamp describes a medical image diagnostic device, and the information processing device according to claim 1, wherein the medical image diagnostic device is at least one selected from the group consisting of an X-ray computed tomography device and a magnetic resonance imaging device (refer for example to page 7, line 12 through page 8, line 7), and wherein the medical image diagnostic device obtains at least one type of data selected from the group consisting of the outer shape data of a foot of the subject and the data on bones of the foot of the subject  (refer to page 3, lines 25-32, page 11, lines 19-22 and page 25, lines 1-11).
With regard to claim 13, Van Heijkamp describes wherein the medical image diagnostic device is an X-ray computed tomography device comprising a rotatable rotation frame holding an X-ray tube and an X-ray detector (refer for example to page 7, line 12 through page 8, line 7).
As to claim 14, Van Heijkamp describes wherein the X-ray detector comprises a plurality of detection element rows, in which X-ray detection elements are arrayed (refer for example to page 7, line 12 through page 8, line 7).
In regard to claim 15, Van Heijkamp describes the information processing device according to claim 1 (refer for example to page 3, lines 25-32, page 4, lines 8-14, page 11, lines 19-22 and page 25, lines 1-11), and the shaping device, where the shaping device shapes the insole based on the model data (see abstract and refer for example to page 2, line 31 through page 3, line 19, page 5, lines 29-31 and page 17, line 31 through page 18, line 15).

With regard to claim 16, Van Heijkamp describes wherein the shaping device is a three-dimensional printer (see abstract and refer for example to page 2, line 31 through page 3, line 19, page 5, lines 29-31 and page 17, line 31 through page 18, line 15).
In regard to claim 18, Van Heijkamp describes further comprising, prior to generating the foot information, generating the image data of the subject while the subject is wearing a shoe (see Figure 5a-d and refer for example to page 24, lines 3-11 and lines 21-26).

Claims 1-18 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Cluckers et al. (U.S. Patent Application Publication No. US 2017/0068774 A1) (hereafter referred to as “Cluckers”).  
	The examiner would like to point out that the various “units” identified in section 6 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 2.
FIG. 2 is a schematic diagram showing the hardware configuration of the information processing device 20. The above-mentioned configuration of the information processing device 20 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 2 and a program. As shown in FIG. 2, the information processing device 20 includes a CPU 21, a memory 22, a random access memory  23, and an input/output IF 27 as a hardware configuration. These are connected to each other by a bus. The CPU (Central Processing Unit) 21 controls another configuration in accordance with a program stored in the memory 22, performs data processing in accordance with the program, and stores the processing result in the memory 22. The CPU 21 can be a microprocessor. The memory 22 stores a program executed by the CPU 21 and data. The memory 22 is a ROM (Read Only Memory).   
With regard to claim 1, Cluckers describes a model data generator that generates model data for a shaping device to shape an insole for a subject (see Figure 1, element 110 and refer for example to paragraphs [0099] through [0101], [0107], [0108], [0109] through [0113], and [0118] through [0119]), based on foot information generated based on image data of the subject and including outer shape data of a foot of the subject and data on bones of the foot of the subject (refer for example to paragraph [0056] and paragraphs [0109] through [0119]).
As to claim 2, Cluckers describes a foot information generator that generates, based on image data of a subject, foot information including outer shape data of a foot of the subject and data on bones of the foot of the subject (see Figure 1, element 110 and refer for example to paragraphs [0099] through [0101], [0107], [0108], [0109] through [0113], and [0118] through [0119]); and a model data generator that generates, based on the foot information, model data for a shaping device to shape an insole for the subject (refer to paragraph [0056], [0067] and paragraphs [009] through [0119]).
In regard to claim 3, Cluckers describes wherein the model data includes outer shape data of the insole and hardness data of the insole with which position data is associated (refer for example to paragraph [0169]).
With regard to claim 4, Cluckers describes wherein the data on the bones of the foot includes position information of at least one type of bone selected from the group consisting of metatarsals and a calcaneus (refer for example to paragraph [0056], which discusses obtaining internal anatomical features and functions, such as bone structures, bone alignment, muscle, and ligament placement, cartilage placement and others, this information would include applicant’s “position information of at least one type of bone selected from the group consisting of metatarsals and a calcaneus”).
As to claim 5, Cluckers describes further comprising a foot information generator that generates the foot information, wherein the foot information generator references a database in which types of bones, shapes of the bones and position information of the bones are associated with each other and stored, and generates, from the image data of the subject, data related to the bones of the foot of the subject and including information on the types of the bones, the shapes of the bones and the positions of the bones (refer for example to paragraph [0112]).
In regard to claim 6, Cluckers describes further comprising an output unit that outputs the model data generated by the model data generator to the shaping device (refer for example to paragraph [0133]).
With regard to claim 7, Cluckers describes further comprising a display device that displays the model data generated by the model data generator together with the foot information; and a receiver that receives an operation of correcting the model data from a user who references the model data and the foot information displayed by the display device, wherein the model data generator corrects the model data based on the operation received by the receiver (see Figure 2 and refer for example to paragraphs [0138] through [0154]).
As to claim 8, Cluckers describes wherein the image data is three-dimensional X-ray CT image data that is obtained by imaging that includes the foot of the subject (refer for example to paragraphs [0056], [0101] and [0102]).
In regard to claim 9, Cluckers describes wherein the model data generator generates the model data based on shoe shape information as well as the foot information (refer for example to paragraph [0169]).
With regard to claim 10, Cluckers describes wherein the image data of the subject is data obtained by imaging in a state in which the subject wears a shoe (refer for example to paragraph [0095] and [0135]).
As to claim 11, Cluckers describes generating, based on image data of a subject, foot information including outer shape data of a foot of the subject and data on bones of the foot of the subject (see Figure 1, element 110 and refer for example to paragraphs [0099] through [0101], [0107], [0108], [0109] through [0113], and [0118] through [0119]); generating, based on the foot information, model data for a shape device to shape an insole for the subject (refer for example to paragraph [0056] and paragraphs [0109] through [0119]); and shaping the insole based on the model data (refer for example to paragraphs [0089] and [0092]).
In regard to claim 12, Cluckers describes a medical image diagnostic device, and the information processing device according to claim 1, wherein the medical image diagnostic device is at least one selected from the group consisting of an X-ray computed tomography device and a magnetic resonance imaging device, and wherein the medical image diagnostic device (refer for example to paragraphs [0056], [0101] and [0102]) obtains at least one type of data selected from the group consisting of the outer shape data of a foot of the subject and the data on bones of the foot of the subject subject (see Figure 1, element 110 and refer for example to paragraphs [0099] through [0101], [0107], [0108], [0109] through [0113], and [0118] through [0119]); generating, based on the foot information, model data for a shape device to shape an insole for the subject (refer for example to paragraph [0056] and paragraphs [0109] through [0119]).
With regard to claim 13, Cluckers describes wherein the medical image diagnostic device is an X-ray computed tomography device comprising a rotatable rotation frame holding an X-ray tube and an X-ray detector (refer for example to paragraphs [0056], [0101] and [0112]).
As to claim 14, Cluckers describes wherein the X-ray detector comprises a plurality of detection element rows, in which X-ray detection elements are arrayed (refer for example to paragraphs [0056], [0101] and [0112]).
In regard to claim 15, Cluckers describes the information processing device according to claim 1 (see Figure 1, element 110 and refer for example to paragraphs [0056], [0099] through [0101], [0107], [0108], [0109] through [0113], and [0118] through [0119]), and the shaping device, where the shaping device shapes the insole based on the model data (refer for example to paragraphs [0089] and [0092]).
With regard to claim 16, Cluckers describes wherein the shaping device is a three-dimensional printer (refer for example to paragraphs [0089] and [0092]).
As to claim 17, Cluckers describes wherein the three- dimensional printer comprises: a nozzle for discharging a melted material, a mechanism for moving the nozzle in three-dimensional directions, a shaping stage for forming pattern layers of the material discharged from the nozzle, and a controller for controlling the nozzle, the mechanism, and/or the shaping stage (refer to paragraphs [0093] and [0177]).
In regard to claim 18, Cluckers describes further comprising, prior to generating the foot information, generating the image data of the subject while the subject is wearing a shoe (refer for example to paragraph [0095] and [0135]).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hakkala (‘856) and (‘999), Mukumoto, Tran (‘557), (‘981), (‘565) and (‘722), Tow, Aggarwal, Hinshaw, Arayama and Koren all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
May 27, 2021